department of the treasury internal_revenue_service tax_exempt_and_government_entities_division washington d c jul uil set ep prt3 legend taxpayer a taxpayer b individual i ira x ira y account m brokerage firm g brokerage firm h this is in response to the date letter submitted by your authorized representatives on your behalf in which you request a series of letter rulings under sec_408 of the internal_revenue_code your letter of date was supplemented by a letter of date the following facts and representations support your ruling_request taxpayer a whose date of birth was september died on april prior to reaching the date at which distributions are required to begin from individual_retirement_accounts iras taxpayer a was survived by his wife taxpayer b whose date of birth was at the time of his death taxpayer a maintained ira x an individual december retirement arrangement with brokerage firm g the primary beneficiary of ira x was the taxpayer a revocable_living_trust dated apri - as amended marv the trust page the trust provides that trust assets be allocated to trust b and trust a according to the terms of the trust the trustee shall first satisfy the allocation to trust b with assets which do not qualify for the federal estate_tax_marital_deduction the trust further provided the trustee shall allocate the rest residue and remainder of the trust estate to trust a provided however that only assets which qualify for the federal estate_tax_marital_deduction shail be allocated thereto based upon the value of the assets in taxpayer a’s estate as of the date of his death ira x was required to be allocated to trust b of the trust and no assets of the trust were required to be allocated to trust a of the trust according to the terms of trust b pincite a the trustee shall distribute to the grantor's spouse taxpayer b the entire net_income from trust b in addition thereto the trustee in her sole and absolute discretion is authorized to use the principal of trust b even to the exhaustion of trust b as she may deem advisable to or for the benefit of the grantor’s said spouse article v of the april trust authorized the grantor taxpayer a to revoke alter or amend the trust agreement in whole or in part the trustee of the april indvidual on march the trustee in addition article x of the march provided in part as follows _ the april ‘rust was amended and taxpayer a became ‘rust amendment at subparagraph b_trust was b upon the resignation of taxpayer a as trustee by death or otherwise taxpayer b shall succeed as substitute or successor trustee on or about septembe brokerage firm g transferred the assets of ira x to account m entitled taxpayer b ttee taxpayer a_trust on or about october brokerage firm g transferred the assets of account m in their entirety to ira y at brokerage firm h ira y was entitled taxpayer a deceased fbo taxpayer a_trust c o taxpayer b trustee during -_ taxpayer b received a form 1099r from brokerage firm g indicating the entire amount distributed from ira x to account m is taxable taxpayer b as trustee and sole beneficiary of the trust proposes to distribute ira y to herself and roll the distribution over to a new ira in her name said distribution and rollover will occur no later than december - based on the above facts and representations you through your authorized representative request the following letter rulings that the assets of ira x were eligible to be rolled over in whole or in part by taxpayer b the surviving_spouse of taxpayer a into ira y maintained in the name of taxpayer a deceased ira f b o taxpayer a_trust c o taxpayer b trustee and to the extent they were timely rolled over subject_to ruling were non-taxable to either the trust or taxpayer b made from ira x in the year distribution wa sec_2 that ira x does not constitute an inherited ira within the meaning of sec_408 of the code with respect to taxpayer b page that pursuant to sec_408 of the code taxpayer b is not required to include in income the amounts described in ruling that the assets of ira y may be rolled over in whole or in part by taxpayer b the surviving_spouse of taxpayer a into an ira maintained in the name of taxpayer b and to the extent rolled over subject_to ruling is non-taxable in the year distributed from ira y and rolled over into taxpayer b’s ira that pursuant to sec_408 of the code taxpayer b is not required to include in income in the year of distribution the amounts described in ruling that with respect to ruling sec_1 and above in no event may a required_minimum_distribution be rolled over or transferred from one ira to another ira that with respect to ruling sec_1 and that in no event may more than one rollover take place within a one year period with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained code sec_408 provides that rollover treatment is denied to amounts required to be distributed by sec_401 wages on date final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the final regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust ifa trust is named as the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased’s ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate in this case the ra x account balance remaining at taxpayer a's death was payable to taxpayer a’s trust taxpayer b taxpayer a’s surviving_spouse is the sole beneficiary and sole trustee of the trust as such taxpayer b caused the ira x proceeds to be paid to the trust after which she rolled the proceeds over to ira y maintained in the name of taxpayer a deceased for the benefit of the trust as trustee and beneficiary of the trust she will now cause the ira y proceeds to be distributed to her and rolled over to an ira in her own name said rollover will occur within days of the date the ira amounts are distributed from ira y under the facts stated above taxpayer b is to be treated as the payee and beneficiary of ira x and ira y for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude as follows that the assets of ira x may be rolled over in whole or in part by taxpayer b the surviving_spouse of taxpayer a into ira y maintained in the name of taxpayer a deceased ira f b o taxpayer a_trust and to the extent rolled over subject_to ruling is non-taxable to either the trust or taxpayer b in the year distribution was made from ira x that ira x does not constitute an inherited ira within the meaning of sec_408 of the code with respect to taxpayer b that pursuant to sec_408 of the code taxpayer b is not required to include in income the amounts described in ruling that the assets of ira y may be rolled over in whole or in part by taxpayer b the surviving_spouse of taxpayer a into an ira maintained in the name of taxpayer b and to the extent rolled over subject_to ruling is non-taxable that pursuant to sec_408 of the code taxpayer b is not required to include in income the amounts described in ruling that with respect to ruling sec_1 and above in no event may a required_minimum_distribution be rolled over or transferred from one ira to another ira that with respect to ruling sec_1 and that in no event may more than one rollover take place within a one year period page this ruling letter assumes that ira x and ira y either are or were qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by taxpayer b will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that taxpayer b's rollover of the ira y distribution will be made within the time frame referenced in code sec_408 pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative the author of this ruling is se t ep ra t3 who may be reached at sincerely yours i frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
